DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Prosecution on the merits of this application is reopened on claims 1-28 considered unpatentable because the IDS filed 1/25/2022 contains a new reference that anticipates or renders obvious the subject matter of the claimed inventions.
Claims 1-28 are pending review in this action.
New grounds of rejection necessitated by Applicant's submission of the IDS filed 1/25/2022 are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 27 recites the limitation "wherein the device is comprised by an industrial object that is configured to utilize one or more of electrical power, hydrogen, and oxygen" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the instant claim is interpreted to have recited:  --The method according to claim 26, further comprising providing one or more of electrical power, hydrogen (H2), and oxygen to (i) a motorized vehicle comprising an engine deriving its propulsion energy from one or more of a hydrogen source and an electrical power source, or (ii) a device comprised by an industrial object that is configured to utilize one or more of electrical power, hydrogen and oxygen.--
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8-10, 12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Davidson (US 2008/0296171 A1 – see IDS).
Regarding Claim 1, Davidson discloses an energy apparatus (electrolysis system 100) comprising one or more functional units (three electrolysis cells disclosed, each cell co-using adjacent anode/cathode group) [pars. 0029,0033; Figs. 1-4], each function unit comprising:
a first cell (e.g., second cell from left including cathodes 121-123 in Fig. 1, or 209-211,213-215 & 123 in Fig. 2, or 121/122 & 303-304 in Fig. 3) comprising one or more second cell openings for a second cell aqueous liquid and for a second cell gas (e.g., gas outlets 109,111 and respective conduits 103/115 for liquid replenishment/removal) [par. 0032; Fig. 1]; 
a second cell (e.g., leftmost cell including anodes 117-119 in Fig. 1, or 201-203,205-207 & 119 in Fig. 2, or 117-118 & 301-302 in Fig. 3) comprising one or more first cell openings for a first cell aqueous liquid and for a first cell gas (e.g., gas outlet 108 and respective conduit 113,115 for liquid 103 replenishment/removal) [par. 0032; Fig. 1]; and
a separator (e.g., membrane 105), wherein the first cell and the second cell share the separator, wherein the separator is configured to block transport of one or more of O2 and H2 from one cell to another while having permeability for at least one or more of hydroxide ions, sodium ions, lithium ions, and potassium ions (i.e., the latter depends on which electrode material is used for at least the anode and which electrolyte is used for the cells, all of which are disclosed as possible choices) [pars. 0027,0030,0036];
wherein the energy apparatus further comprises an electrical element (e.g., low- and high-voltage sources 133,135, LV and HV switches 139,141, pulse generator 137) and wherein 
(iii) the first cell comprises two or more first cell electrodes, the second cell comprises two or more second cell electrodes, and the electrical element is configured for applying one or more of (a) one or more potential differences between two or more first cell electrode and (b) one or more potential differences between two or more second cell electrodes [pars. 0033-34,0038-39]. 
Regarding Claim 2, Davidson discloses wherein at least one of the functional units comprises two or more first cell electrodes (e.g., cathodes 121/122 & 303-304 in Fig. 3), and wherein said electrical element is configured for applying a potential difference between a first subset of the two or more first cell electrodes (e.g., low-voltage electrodes 121-122) and a second subset of the two or more first cell electrodes (e.g., high-voltage electrodes 303-304) [pars. 0033-34,0038-39; Fig. 3].
Regarding Claim 3, Davidson discloses wherein the first cell electrodes of the first subset and the second subset comprise iron-based electrodes {That is, Davidson teaches all of the electrodes may comprise iron, metal hydrides, and alloys thereof} [par. 0036].
Regarding Claim 5, Davidson discloses wherein the one or more functional units comprise a functional unit that comprises two or more first cell electrodes and two or more second cell electrodes [Id.].
Regarding Claim 8, Davidson discloses the energy apparatus comprising the first cell, the second cell, and a further cell, comprising either a further first electrode, to provide the two or more first cell electrodes, or a further second electrode, to provide the two or more second cell electrodes [Id.].
Regarding Claim 9, Davidson discloses wherein at least one second cell electrode comprises a nickel-based electrode [par. 0036].
Regarding Claim 10, Davidson discloses wherein said electrical element comprises a variable voltage supply (e.g., LV & HV supplies 133,135) []Figs. 1-4].
Regarding Claim 12, Davidson discloses further comprising a source of energy (pulse generator 137), configured to generate a voltage difference and/or a different current between (a) the second electrode and the first electrodes of the first subset and (b) the second electrode and the first electrodes of the second subset in the second setting [par. 0037].
Regarding Claim 14, Davidson discloses wherein the energy apparatus further comprises a first electrical connection in electrical connection with the first cell electrode, and a second electrical connection in electrical connection with the second cell electrode [Figs. 1-4].
Regarding Claim 15, Davidson discloses wherein the energy apparatus further comprises an aqueous liquid control system configured to control introduction of one or more of the first cell aqueous liquid and the second cell aqueous liquid into the functional unit (not shown) [par. 0027].
Claim Rejections - 35 USC § 103
Claim(s) 4, 11 and 16-28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Davidson,or, in the alternative, under 35 U.S.C. 103 as obvious over Davidson, as applied to claim 2 above.
Regarding Claim 4, Davidson discloses wherein the first cell electrode of the first subset comprise iron-based electrodes and wherein the first cell electrodes of the second subset comprise hydrogen gas generating electrodes {i.e., Davidson teaches hydrogen gas is produces at the cathodes and that the low voltage cathodes and the high voltage cathodes may comprise iron, metal hydrides, and alloys thereof) [par. 0036].
Regarding Claim 11, Davidson discloses wherein at least one functional unit comprises:
a first cell, comprising a plurality of first cell electrodes and one or more first cell openings for said first cell aqueous liquid and for said first cell gas, wherein the plurality of first electrodes comprise iron based electrodes, wherein the plurality of first cell electrodes comprise a first subset of the first cell electrodes and a second subset of the first cell electrodes [Id.];
a second cell, comprising said second cell electrode and one or more second cell openings for said second cell aqueous liquid and for said second cell gas, wherein the second electrode comprises a nickel based electrode [Id.];
said separator, wherein the first cell and the second cell share the separator, wherein the separator is configured to block transport of one or more of O2 and H2 from one cell to another while having permeability for at least one or more of hydroxide ions (OH−) monovalent sodium (Na+), monovalent lithium (Li+) and monovalent potassium (K+) [Id.];
a first electrical connection in electrical connection with a first subset of the first cell electrodes, a second electrical connection in electrical connection with a second subset of the first cell electrodes, and a third electrical connection in electrical connection with the second cell electrode [Id.]; and
a connector element (e.g., LV switch 139 and HV switch 141), comprising said electrical element, switchable in a first setting wherein the first electrodes of the first subset and the first electrodes of the second subset are short circuited, and a second setting wherein different voltage differences can exist and/or different electrical currents can flow between (a) the second electrode and the first electrodes of the first subset and (b) the second electrode and the first electrodes of the second subset [Id.].
Regarding Claim 16, Davidson fails to explicitly disclose wherein the energy apparatus further comprises a storage system configured to store one or more of the first cell gas and the second cell gas external from said functional unit.  However, storing a first cell gas and/or the second cell gas exhausted from a system is a well-known practice in the art.  Since Davidson teaches collection of pure hydrogen gas and pure oxygen gas [par. 0030], before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Davidson wherein the energy apparatus further comprises a storage system configured to store one or more of the first cell gas and the second cell gas external from said functional unit.
Regarding Claim 17, Davidson fails to explicitly disclose wherein the energy apparatus further comprises a pressure system configured to control one or more of (a) the pressure of the first cell gas in the functional unit, (b) the pressure of the first cell gas in the storage system, (c) the pressure of the second cell gas in the functional unit, and (d) the pressure of the second cell gas in the storage system.  However, Davidson teaches that the system is designed to operate at high temperature and pressure by choice of materials such that an ordinary skilled artisan may interpret the system of Davidson to comprise a pressure system configured to control one or more of (a) the pressure of the first cell gas in the functional unit, (b) the pressure of the first cell gas in the storage system, (c) the pressure of the second cell gas in the functional unit, and (d) the pressure of the second cell gas in the storage system by design [par.0031].
Regarding Claim 18, Davidson discloses or renders obvious wherein the energy apparatus further comprises:
a first electrical connection in electrical connection with the first cell electrode, and a second electrical connection in electrical connection with the second cell electrode [Figs. 1-4];
an aqueous liquid control system configured to control introduction of one or more of the first cell aqueous liquid and the second cell aqueous liquid into the functional unit (not shown) [par. 0027];
a first connector unit for functionally coupling to a receiver to be electrically powered and the electrical connection, and a second connector unit for functionally connecting a device to be provided with one or more of the first cell gas and the second cell gas with said storage system; and
a control system configured to control the aqueous liquid control system, the storage system, the pressure system, and the charge control unit (implicit features of an energy apparatus).
Davidson fails to disclose a storage system configured to store one or more of the first cell gas and the second cell gas external from said functional unit. However, storing a first cell gas and/or the second cell gas exhausted from a system is a well-known practice in the art.  Since Davidson teaches collection of pure hydrogen gas and pure oxygen gas [par. 0030], before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the system of Davidson wherein the energy apparatus further comprises a storage system configured to store one or more of the first cell gas and the second cell gas external from said functional unit.
Davidson fails to explicitly disclose a pressure system configured to control one or more of (a) the pressure of the first cell gas in the functional unit, (b) the pressure of the first cell gas in the storage system, (c) the pressure of the second cell gas in the functional unit, and (d) the pressure of the second cell gas in the storage system.  However, Davidson teaches that the system is designed to operate at high temperature and pressure by choice of materials such that an ordinary skilled artisan may interpret the system of Davidson to comprise a pressure system configured to control one or more of (a) the pressure of the first cell gas in the functional unit, (b) the pressure of the first cell gas in the storage system, (c) the pressure of the second cell gas in the functional unit, and (d) the pressure of the second cell gas in the storage system by design [par.0031].
Davidson discloses a charge control unit (system controller 705) configured to receive electrical power from an external electrical power source and configured to provide said electrical power to said functional unit during at least part of a charging time at a potential difference between the first cell electrode and the second cell electrode [par. 0048] but fails to explicitly teach wherein said electrical power to said functional unit during at least part of a charging time at a potential difference between the first cell electrode and the second cell electrode   However, an ordinary skilled artisan would readily appreciate that the electrodes may be configured to provide a potential difference between the first and second cell electrodes of more than 1.37 Volt as prima facie case of obviousness.
Regarding Claim 19, Davidson fails to explicitly disclose wherein the first electrode has first capacity and wherein the second electrode has a second capacity, wherein the second capacity is less than 90% of the first capacity.  However, the disclosed electrodes of Davidson are capable of being configured to so as to provide the second capacity to be less than 90% of the first capacity as prima facie case of obviousness.
Regarding Claim 20, Davidson fails to explicitly disclose an energy system comprising the energy apparatus according to claim 1 and an external power source.  However, it is well-known in the art to provide such energy apparatus for the purpose of extracting electrical energy that may be stored externally or utilized for processes of the system.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the energy apparatus of Davidson to have been comprised by an energy system that includes a an external store as a part of an energy system or for the purpose of utilizing the extracted energy of the energy apparatus to power processes of the energy system.
Regarding Claim 21, Davidson discloses a method of storing electrical energy and one or more of hydrogen (H2) and oxygen (O2) with the energy apparatus according to claim 1, the method comprising: providing the first cell aqueous liquid, the second cell aqueous liquid, and electrical power from an external power source to the functional unit thereby providing an electrically charged functional unit and one or more of hydrogen (H2) and oxygen (O2) stored in said storage system, wherein during at least part of a charging time the functional unit is charged at a potential difference between the first cell electrode and the second cell electrode [Id.], but fails to explicitly teach wherein said electrical power to said functional unit during at least part of a charging time at a potential difference between the first cell electrode and the second cell electrode   However, an ordinary skilled artisan would readily appreciate that the electrodes may be configured to provide a potential difference between the first and second cell electrodes of more than 1.37 Volt as prima facie case of obviousness.
Regarding Claim 22, Davidson fails to teach wherein during at least part of a charging time a potential difference between the first cell electrode and the second cell electrode is selected from the range of 1.6-2.0 V, further comprising maintaining a first pressure in the first cell and a second pressure in the second cell at a pressure of at least 30 bar.  However, Davidson teaches that sequence of processing steps works best once the operational parameters have been optimized for a specific system configuration since the system configuration will impact the heat generation efficiency of the process, and that exemplary system configuration parameters that affect the optimal electrolysis settings include tank size, quantity of water, type and/or quality of water, electrolyte composition, electrolyte concentration, electrode size, electrode composition, electrode shape, electrode configuration, electrode separation, cell number, cell separation, initial water temperature, low voltage setting, high voltage setting, pulse frequency and pulse duration [par. 0049].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Davidson wherein during at least part of a charging time a potential difference between the first cell electrode and the second cell electrode is selected from the range of 1.6-2.0 V, further comprising maintaining a first pressure in the first cell and a second pressure in the second cell at a pressure of at least 30 bar without undue experimentation and with a reasonable expectation of success.
Regarding Claim 23, Davidson discloses simultaneously discharging the energy apparatus and generating hydrogen (H2), by applying one or more of (a) one or more potential differences between two or more first cell electrodes and (b) one or more potential differences between two or more second cell electrodes [par. 0032].
Regarding Claim 24, Davidson fails to teach to explicitly teach comprising applying a potential difference between a first subset of one or more first cell electrodes and a second subset of one or more first cell electrodes [Id.], wherein said potential difference is selected from the range of 0.001-0.5 V.  However, the electrodes disclosed by Davidson are capable of being configured such that said potential difference is selected from the range of 0.001-0.5 V as prima facie case of obviousness.
Regarding Claim 25, Davidson fails to teach to explicitly teach comprising applying a potential difference between a first subset of one or more first cell electrodes and a second subset of one or more first cell electrodes [Id.], wherein said potential difference is selected from the range of 0.001-0.5 V.  However, the electrodes disclosed by Davidson are capable of being configured such that said potential difference is selected from the range of 0.001-0.5 V as prima facie case of obviousness.
Regarding Claim 26, Davidson discloses providing one or more of electrical power, hydrogen (H2) and oxygen (O2) to a receiver [Id.].
Regarding Claim 27, Davidson fails to disclose providing one or more of electrical power, hydrogen (H2) to a motorized vehicle comprising an engine deriving its propulsion energy from one or more of a hydrogen source and an electrical power source, wherein the motorized vehicle is configured to utilize one or more of electrical power, hydrogen and oxygen.  However, operating an energy apparatus for the purpose of providing at least electrical power to a motorized vehicle is well-known in the art.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the method of Davidson to provide one or more of electrical power, hydrogen (H2) to a motorized vehicle comprising an engine deriving its propulsion energy from one or more of a hydrogen source and an electrical power source, wherein the motorized vehicle is configured to utilize one or more of electrical power, hydrogen and oxygen.
Regarding Claim 28, Davidson discloses simultaneously generating hydrogen and providing electrical energy.
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, as applied to claim 1 above, and further in view of Stuart (US 6,080,290 A).
	Regarding Claim 6, Davidson discloses wherein the one or more functional units comprise at least two functional units, but fails to discloses wherein a first electrode of a first functional unit and a second electrode of a second functional unit are separated by a bipolar plate.  However, providing a bipolar plate between at least two electrodes, between two cells, or between two functional units is a well-known configuration in the art for the purpose of collecting current.  For example, Stuart, from the same field of endeavor, discloses an energy apparatus (electrochemical system 20) comprising at least two functional units (e.g., cell X and cell Y) wherein a first electrode (e.g., cathode 116) of a first functional unit and a second electrode (e.g., anode 114) of a second functional unit are separated by a bipolar plate (double electrode plate 110), eliminating the need for an additional inter-cell bus bar connection between individual functional units [Stuart – C6:L27 – C7:L23x, C13:L15-24; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Stuart to have modified the energy apparatus of Davidson, wherein a first electrode of a first functional unit and a second electrode of a second functional unit are separated by a bipolar plate in order to eliminate the need for an additional inter-cell bus bar connection between the individual functional units.
	Regarding Claim 6-7, modified Davidson discloses wherein the bipolar plate comprises at least two bipolar plate sections which are configured electrically separated from each other, wherein one or more first cell electrodes are associated with a first bipolar plate section, wherein one or more first cell electrodes are associated with a second bipolar plate section, wherein one or more second cell electrodes are associated with said first bipolar plate section, and wherein one or more second cell electrodes are associated with said second bipolar plate section {That is, since both cathode and anodes are provided on the same bipolar plate, an ordinary skilled artisan would appreciate that the two bipolar plates are necessarily configured to be electrically separated from each other} [Stuart – C6:L27 – C7:L23x, C13:L15-24; Figs. 1-2,5].
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 1/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724